Citation Nr: 0607060	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-08 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.

2.  Entitlement to an increased evaluation for orthopedic and 
neurological manifestations associated with service-connected 
herniated nucleus pulposus of the lumbar spine, status post 
discectomy, formerly evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for neurological 
manifestations associated with service-connected herniated 
nucleus pulposus of the lumbar spine, status post discectomy, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for orthopedic 
manifestations associated with service-connected herniated 
nucleus pulposus of the lumbar spine, status post discectomy, 
currently rated as 40 percent disabling, from an initial 
grant of service connection.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
November 2001.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a  May 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran filed a claim in December 2003 for entitlement to 
service connection for a stomach condition, secondary to 
medication for his service-connected back disability.  The 
record does not reflect that the RO has addressed this issue.  
It is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral patellofemoral pain syndrome 
manifested during active service and is etiologically related 
to such service.

2.  The veteran's service-connected orthopedic and 
neurological manifestations associated with herniated nucleus 
pulposus of the lumbar spine, status post discectomy, is 
manifested by chronic pain that radiates to both legs with 
occasional weakness.

3.  There is no objective evidence of ankylosis of either the 
entire thoracolumbar spine or the entire spine, or of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
patellofemoral pain syndrome have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for orthopedic and neurological manifestations 
associated with service-connected herniated nucleus pulposus 
of the lumbar spine, status post discectomy, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (effective before 
September 23, 2002).

3.  The criteria for a disability evaluation in excess of 10 
percent for neurological manifestations associated with 
service-connected herniated nucleus pulposus of the lumbar 
spine, status post discectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 23, 2003); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2005).  

4.  The criteria for a disability evaluation in excess of 40 
percent for orthopedic manifestations associated with 
service-connected herniated nucleus pulposus of the lumbar 
spine, status post discectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 23, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for bilateral patellofemoral pain 
syndrome

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran's service medical records demonstrate that he 
complained of knee pain on several occasions.  See March 2002 
DA Form 5181-R (hurts to stand for long period and when 
running; feels as though knees are swollen); June 2001 DA 
Form 5181-R (knee pain for six months, no trauma); July 2001 
end of tour of service (ETS) examination (knees hurt, some 
days worse than others).  

Post-service records indicate that the veteran experienced 
swelling of both knees in June 2003.  He was assessed with 
chondromalacia versus degenerative joint disease (DJD) knees.  
See June 2003 primary care follow up.  A magnetic resonance 
imaging (MRI) of both knees was performed in February 2005.  
The veteran reported chronic recurrent knee pain and 
difficulty descending stairs and walking on uneven ground.  
The MRI revealed an undersurface tear extending from the body 
to the posterior horn of the lateral meniscus and a small 
joint effusion in the right knee.  A small joint effusion was 
noted in the left knee; otherwise normal study.

The veteran underwent a VA compensation and pension (C&P) 
examination in March 2005.  The veteran reported a dull, 
aching, anterior pain and clicking.  He reported that the 
pain had been present for four years as a result of 
significant marching in the military rather than a specific 
injury.  He denied any locking, wearing a brace, and any 
significant disability due to pain, although he did report 
limitation due to weakness.  Upon review of the claims file, 
the VA examiner noted that the veteran never had active 
treatment for knee pain because he was actively being treated 
for herniated nucleus pulposus.  The examiner noted that the 
possible meniscus tear noted in the right knee during the 
February 2005 MRI does not correlate with the patient's 
symptoms, as the veteran is nontender in the lateral side of 
the knee.  The examiner stated that the veteran's symptoms 
are more consistent with patellofemoral pain syndrome, and 
opined that the bilateral anterior knee pain is not very 
disabling at this time.  The VA examiner also noted that he 
could not say with certainty whether the pain is related to 
any specific injury in service, but noted that it is more 
likely than not that the condition was present while the 
veteran was on active duty.  The veteran underwent a second 
VA C&P examination in May 2005, at which time the range of 
motion for his knees was to 140 degrees, bilaterally.  No 
instability, joint line tenderness, or evidence of 
patellofemoral signs were noted.  The VA examiner opined that 
the veteran's range of motion is not hampered in his knees.  

The evidence of record supports the claim for entitlement to 
service connection for bilateral patellofemoral pain 
syndrome.  The veteran complained of knee pain while he was 
in service, which was documented in his service medical 
records.  Furthermore, he was diagnosed with bilateral 
anterior knee pain, which is likely patellofemoral pain 
syndrome, during the March 2005 VA examination.  The VA 
examiner opined that it is more likely than not that the 
condition was present while the veteran was on active duty.  
Exercising reasonable doubt in favor of the veteran, 
entitlement to service connection for bilateral 
patellofemoral pain syndrome is warranted.  See 38 C.F.R. 
§ 3.102 (2005).  

II.	Increased evaluation for orthopedic and neurological 
manifestations of service-connected herniated nucleus 
pulposus of the lumbar spine, status post discectomy

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The veteran has filed a claim to increase the initial rating 
assigned for service-connected residuals of herniated nucleus 
pulposus of the lumbar spine, status post discectomy.  
Although the rating has been increased twice, the Board 
evaluates the extent of impairment throughout the entire 
period beginning with the filing of the claim in November 
2001, and considers whether "staged" ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The record 
does not support the assignment of staged ratings during the 
period in question.  

Service connection was initially granted for both orthopedic 
and neurological manifestations of residuals of herniated 
nucleus pulposus, status post discectomy, with a disability 
evaluation of 0 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002), effective from the original date of claim, 
November 19, 2001.  See May 2002 rating decision.  While his 
appeal was pending, the criteria for evaluating spinal 
disabilities were amended, effective September 23, 2002 and 
September 26, 2003.  See 67 Fed. Reg. 54, 345-54, 349 (2002) 
and 68 Fed. Reg. 51, 454-51, 458 (2003), respectively.  The 
amendment effective September 23, 2002 concerned revisions to 
old Diagnostic Code 5293, and is pertinent to this claim, as 
the veteran's disability has consistently been rated under 
this old Diagnostic Code.  The current version of the revised 
criteria is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  The revised criteria evaluate various 
types of spine disabilities.  New Diagnostic Code 5243 is 
specific to intervertebral disc syndrome.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  Thus, 
various criteria promulgated during the appeal period has 
been considered, bearing in mind that those most favorable to 
the veteran may be applied up to the date of any revision.

The RO granted an increase to 10 percent for orthopedic and 
neurological manifestations of service-connected residuals of 
herniated nucleus pulposus of the lumbar spine, status post 
discectomy, effective until September 23, 2002, after which 
separate 10 percent ratings for orthopedic and neurological 
manifestations associated with herniated nucleus pulposus of 
the lumbar spine, status post discectomy, were awarded.  See 
February 2003 rating decision.  The separate rating for 
orthopedic manifestations was made pursuant to Diagnostic 
Codes 5293 and 5292; the separate rating for neurological 
manifestations was made under Diagnostic Codes 5293 and 8720.  
Both are effective from the date in September 2002 on which 
the rating schedule was amended to provide for the assignment 
of such separate disability evaluations for the neurological 
manifestations associated with service-connected disc 
disease.  The separate rating for the orthopedic 
manifestations was subsequently increased to 40 percent in 
June 2005, whereas the rating for the neurological 
manifestations has remained at 10 percent.  Consequently, the 
Board will consider whether a higher rating is warranted for 
orthopedic and neurological manifestations of the service-
connected disc disease on both a combined and separate basis.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations; a claim remains in controversy 
where less than the maximum benefit is awarded).  

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, Diagnostic Code 5293 provided 
one rating criteria for both orthopedic and neurological 
manifestations of intervertebral disc syndrome.  Under this 
diagnostic code, 10 and 20 percent ratings were assigned for 
mild or moderate (with recurring attacks) symptoms, 
respectively.  A 40 percent rating was assigned for severe 
symptoms with recurring attacks and with intermittent relief, 
and a 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
on motion and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  From September 2002 
until a subsequent amendment in September 2003, Diagnostic 
Code 5293 provided 10 to 60 percent ratings for 
intervertebral disc syndrome with incapacitating episodes 
depending on the duration of such episodes.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment ordered by a physician.  See Note (1), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Pursuant to 
the September 2002 amendments, orthopedic and neurological 
manifestations were to be evaluated separately using the 
criteria for the most appropriate orthopedic and neurologic 
diagnostic code(s).  See Note (2), 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted higher schedular 
ratings.  Diagnostic Code 5285 permitted a 60 or 100 percent 
rating for a fracture of the vertebra, depending on severity.  
Complete bony fixation (ankylosis) of the spine allowed 
either a 60 or 100 percent rating, depending on severity and 
whether ankylosis is favorable or unfavorable, under old 
Diagnostic Code 5286.  Also, under old Diagnostic Code 5289, 
unfavorable ankylosis of the lumbar spine would have 
permitted a 50 percent rating.  These diagnostic codes are 
not applicable to the current situation, however, as there is 
no evidence that the veteran had a fractured vertebra, 
complete ankylosis of the spine, or ankylosis of the lumbar 
spine.  Nor is there any evidence that the veteran had 
ankylosis of either the cervical or dorsal spine, or 
limitation of motion of the cervical spine, such that 
Diagnostic Codes 5287, 5288, 5290 or 5291 apply.  

In addition, old Diagnostic Code 5292 provided for 10, 20, 
and 40 percent ratings for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  Old 
Diagnostic Code 5295 assigned a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating was assigned for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

As noted above, the RO also granted a separate rating for the 
neurological manifestations associated with service-connected 
herniated nucleus pulposus of the lumbar spine, status post 
discectomy.  Diagnostic Code 8520 of the Rating Schedule 
provides the rating criteria for paralysis of the sciatic 
nerve, and, therefore, neuritis (Diagnostic Code 8620) and 
neuralgia (Diagnostic Code 8720) of that nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  Under 
Diagnostic Code 8520, ratings of 10, 20 and 40 percent are 
assigned for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy and an 80 percent rating contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  These ratings have not been amended 
during the appeal period.  

There is no evidence of record that the veteran suffered from 
moderate intervertebral disc syndrome with recurring attacks 
to support a rating higher than 10 percent for combined 
orthopedic and neurological manifestations under old 
Diagnostic Code 5293 prior to September 23, 2002.  Nor is 
there evidence to support a rating higher than 10 percent 
between September 23, 2002 and September 26, 2003 for 
orthopedic manifestations alone.  Although, the veteran 
consistently reported back pain, the evidence does not show 
that the veteran was suffering from intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Nor does the evidence show any more than slight 
limitation of motion of the lumbar spine to support a higher 
rating under Diagnostic Code 5292.  See February 2003 VA C&P 
spine examination report (slight decrease in anterior 
flexion, with pain setting in around 90 degrees).  Lastly, 
there is no evidence of record to suggest that the veteran 
suffered from lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position to sustain a higher rating under Diagnostic 
Code 5295.

Nor is an evaluation higher than 10 percent for neurological 
manifestations associated with service-connected herniated 
nucleus pulposus of the lumbar spine, status post discectomy, 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8720 
(2002).  Although the veteran was diagnosed with sciatica on 
a few occasions, see June 2003, July 2003 and November 2003 
VA treatment notes, there is no evidence of record to suggest 
that the veteran has more than mild incomplete paralysis of 
the sciatic nerve.  Furthermore, neurological testing 
consistently found the veteran within normal limits.  See 
June 2003 VA treatment note; May 2004 neurosurgery consult 
report.  The most recent (May 2005) VA C&P examination found 
the veteran's neurovascular function intact distally.  As 
such, a rating higher than 10 percent for neurological 
manifestations associated with herniated nucleus pulposus of 
the lumbar spine, status post discectomy, is not warranted.

      B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  

Under Diagnostic Codes 5235-5242, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is assigned a 20 percent 
rating.  A 30 percent rating is assigned for forward flexion 
of the thoracolumbar spine to 30 degrees or less.  Favorable 
ankylosis of the entire thoracolumbar spine is rated as 40 
percent disabling.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
unfavorable ankylosis of the entire spine merits a 100 
percent disability rating.

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2005), Note (1).  As discussed above, the veteran was 
granted service connection for both orthopedic and 
neurological manifestations associated with herniated nucleus 
pulposus of the lumbar spine, status post discectomy, both 
evaluated as 10 percent disabling effective September 23, 
2002.  See February 2003 rating decision.  The veteran has 
consistently been rated for intervertebral disc syndrome 
based upon its effect on the limitation of motion of the 
lumbar spine rather than any incapacitating episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293 (2003).  As 
was discussed in more detail above, the veteran is not 
entitled to a higher disability rating for neurological 
manifestations of his service-connected disability under 
Diagnostic Code 8720.  

Under the new criteria, ratings for intervertebral disc 
syndrome based on incapacitating episodes range from 10 
percent to 60 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  To warrant a 20 percent rating, 
there must be incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months are assigned a 40 percent rating.  
To warrant a 60 percent rating, there must be evidence that 
the veteran was incapacitated for a minimum of six weeks 
during the prior one year.  Id.  An incapacitating episode is 
a period of acute signs and symptoms requiring bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
Although the veteran estimated that he suffers one 
incapacitating episode every couple of weeks, see May 2005 VA 
C&P examination report, there is no indication that bed rest 
and treatment by a physician was prescribed.  Consequently, a 
rating under this provision is inapplicable.  

Evidence of record since the September 26, 2003 amendments to 
the rating criteria has also been reviewed.  Prior to the VA 
C&P examinations in March and May 2005 , there was no 
evidence to warrant a rating higher than 10 percent.  During 
the March 2005 VA examination, flexion of the veteran's low 
back was measured at 0-70 degrees; lateral bending to the 
left and right at 0-20 degrees; and lateral rotation to the 
left and right at 0-30 degrees.  In May 2005, forward flexion 
of the lumbar spine was measured at 0-30 degrees; backward 
extension at 0-35 degrees; and lateral flexion and rotation 
both at 0-30 degrees.  Normal forward flexion for the 
thoracolumbar spine is from 0-90 degrees; backward extension 
is from 0-30 degrees; right/left lateral flexion is from 0-30 
degrees; and right/left rotation is from 0-30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2005).  The thoracolumbar spine 
includes the mid-spine area down to lower spine just below 
the belt line, and thus, these criteria are appropriate for 
consideration in the instant case, which involves lumbar 
disability.  See id.  Thus, based on the range of motion 
measurements, a rating higher than 40 percent for orthopedic 
manifestations associated with service-connected herniated 
nucleus pulposus of the lumbar spine, status post discectomy, 
is not warranted.  In addition, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
unfavorable ankylosis of the entire spine to warrant a 50 or 
100 percent rating, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

During the most recent (May 2005) VA examination, the 
examiner noted that the veteran suffers a significant 
disability regarding his lumbar spine and that his range of 
motion is severely limited due to pain.  It was also noted 
that the veteran has easy fatiguability with repetitive 
motion and that all motion deficits are due to pain.  
Although the veteran exhibits additional limitation due to 
pain and fatigue, and the effects of pain have been 
considered, a higher rating on the basis of limitation of 
function due to pain is not warranted.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The VA examiner noted that the veteran fatigues 
easily with repetitive motion, but clearly stated that his 
motion deficits are due to pain.  The Schedule does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

In conclusion, the preponderance of the evidence is against 
the claim.  As such, the Board does not apply the benefit-of-
reasonable doubt rule.

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from a November 2001 claim 
for service connection for a bilateral knee condition and for 
a back disability.  Both issues were remanded in November 
2004 in order to effect compliance with the duties to notify 
and assist.  Specifically, the Board determined that further 
evidentiary development was needed in the form of obtaining 
appropriate VA examinations and additional treatment records.

Prior to the remand, however, the veteran was advised of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; the responsibilities on both his part and VA's in 
developing the claims; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
December 2001 and June 2003 RO letters; February 2003 
Statement of the Case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA and private treatment records 
have been associated with the claims file.  Moreover, the 
veteran was afforded multiple VA examinations in connection 
with his claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral patellofemoral pain syndrome 
is granted.

A disability evaluation in excess of 10 percent for 
orthopedic and neurological manifestations associated with 
service-connected herniated nucleus pulposus of the lumbar 
spine, status post discectomy, in effect prior to September 
23, 2002 is denied.

A disability evaluation in excess of 10 percent for 
neurological manifestations associated with service-connected 
herniated nucleus pulposus of the lumbar spine, status post 
discectomy, is denied.

A disability evaluation in excess of 40 percent for 
orthopedic manifestations associated with service-connected 
herniated nucleus pulposus of the lumbar spine, status post 
discectomy, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


